DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Grant Appeals Board

In the Case of:
Department of Health DATE: June 6, 1988
and Human Services,
Docket No. D-1
-vwe-
DECISION CR 13

Gerald M. Anderson,
Respondent.

DECISION AND ORDER
This Debt Collection Act case was heard pursuant to a
request for a hearing filed by the Respondent wherein he
denied allegations made by the Department of Health and
Human Services (DHHS) that he was indebted to the Social
Security Administration (SSA, a part of DHHS) for
relocation expenses paid on his behalf by SSA in the
amount of $24,093.75. DHHS notified the Respondent that
SSA had made a determination that all relocation expenses
paid to a government relocation services contractor,
Homequity, on behalf of the Respondent must be repaid;
DHHS alleged that the applicable Federal Travel
Regulations barred payment of expenses for the relocation
from one house in Olympia, Washington to a second house in
Olympia. After considering the entire record, I hereby
conclude that DHHS established that SSA’s determination
was correct, that the debt claimed by SSA is valid, that
neither waiver nor offset is available in this case, and
that the Respondent must repay the $24,093.75 expended by
SSA to relocate him.

BACKGROUND STATEMENT

On February 4, 1988, DHHS issued a letter (Notice)
informing Gerald M. Anderson (the Respondent) that he was
indebted to SSA in the amount of $24,093.75 and that DHHS
intended to collect the debt according to the provisions
of the Debt Collection Act of 1982 (P.L. 97-365), as
amended. 5 U.S.C. sec. 5514. See also, 5 U.S.C. secs.
5584, 5724; 31 U.S.C. secs. 3711-3719; 45 C.F.R. sec. 30.
5 C.F.R. secs. 550, 831; 4 C.F.R. sec. 101 to 105. The
Notice stated that the Federal Travel Regulations require
that:

the relocation must reduce commuting time between the
old residence and the new duty station and the new
residence and the new duty station . . . by at least
30 minutes. .. .
The Notice concluded that:

you relocated to a residence that is .7 miles farther
from your new duty station and from which it take 4
minutes more travel time than from your old residence
» » » your relocation was not incident to your change
of station, and you are required to reimburse SSA for
the funds expended to relocate you.

The Respondent timely requested a hearing, disputed SSA’s
determination, and requested a waiver or an offset of the
debt. The Respondent argued that SSA agreed to pay the
relocation expenses in question and that SSA agreed to
waive all requirements in the Federal Travel Regulations.
See, R Posthearing Br/3, 4.1/ The Respondent then argued,
in effect, that even if the requirements in the Federal
Travel Regulations were not waived by SSA, the short
distance provisions of the Federal Travel Regulations
relied upon by SSA do not apply. The Respondent argued
that, alternatively, that if the short distance provisions
(or some other comparable provisions) do apply, the
Respondent’s relocation from one house in Olympia to a
second house in Olympia was "incident to" the Respondent’s
“change of official station" from Olympia to Aberdeen,
Washington (a distance of 60 miles) within the meaning of
the Federal Travel Regulations. See, R Br/1l to 4.2/ The
Respondent also argued that, in equity and good
conscience, the debt should be waived or an offset
granted. See R Posthearing Br/11,12.

1/ References to the briefs, the transcript, the
stipulations, hearing exhibits, and to the Findings of
Fact and Conclusions of Law herein are as follows:

DHHS brief

DHHS Posthearing brief
Respondent’s brief
Respondent’s Posthearing

DHHS Br/[page]
DHHS Posthearing Br/[page]
R Br/[page]

Joint Exhibits

Respondent’s Exhibit

ALJ Findings of Fact and
Conclusions of Law

J Ex/[number]
R Ex/[number]

brief = R Posthearing Br/[page]
Transcript = TR/ [page]
Joint Written Stipulations = Stip/ [page]

FFCL/ [page]

2/ The Respondent, in effect, abandoned the argument that
he had established a residence in and relocated to
Aberdeen between January 4, 1987 and February 28, 1987.
I determined that an oral hearing was necessary to resolve
issues of the credibility or veracity of material
witnesses. I granted the Respondent a requested
extension, and an oral hearing was held on Wednesday,
April 27, 1988, in accordance with guidelines set forth in
the April 21, 1988 Prehearing Order and Summary. The
parties submitted prehearing briefs. The parties
submitted joint stipulations of issue, facts, and
applicable statutes and federal regulations at the
hearing. The stipulations were entered into the record,
exhibits were received, and a written transcript of the
oral hearing was prepared. Two witnesses testified on
behalf of the Respondent and two witnesses testified on
behalf of DHHS. I granted an extension to file briefs
requested by DHHS. Posthearing briefs were timely
submitted by the parties and received on May 10, 1988.

Most of the facts have been stipulated to and are
undisputed, such as the facts covering the relevant
observable actions of the Respondent during the period in
question. The few facts in dispute surround the
Respondent’s intent.

ISSUES
The issues are:

1. Whether the debt in the amount of $24,093.75 claimed
by DHHS from the Respondent is due and owing (i.e.,
whether the decision of SSA, that the Respondent should
reimburse SSA the $24,093.75 that SSA paid to Homequity
for the relocation expenses of the Respondent, should be
affirmed because the Respondent’s relocation was not
incident to the change of official station within the
meaning of applicable federal law and regulations) and, if
so,

2. Whether the Respondent should be granted a waiver or
an administrative offset pursuant to 45 C.F.R. sec. 30.15.

APPLICABLE STATUTES AND FEDERAL REGULATIONS
Statutes:

5 U.S.C. sec. 5514; 5 U.S.C. sec. 5724; 5 U.S.C. sec.
5584; 31 U.S.C. secs. 3711-3719.

Federal Regulations, Manuals, and Guidelines

45 C.F.R. Part 16; 45 C.F.R. sec. 30; 5 C.F.R. secs. 550,
831; 4 C.F.R. sec. 101 to 105.
Federal Travel Regulations - GSA Bulletin FPMR 101-7; FPMR
A-40 Supp. 10, March 13, 1984 (Effective November 14,
1983), Chapter 2-1.5(b) - Relocation Allowances.

(J Ex/1A.)

SSA Administrative Instruction Manual System - Financial
Management - Manual Chapter 7 - Travel; Instruction 22
dated November 7, 1986 Relocation Allowances Within the
Conterminous United States - FMM, SSA g:07.22.03.

(J Ex/2A.)

SSA Administrative Directives Systems Guide with
Transmittal Notice 68 dated December 30, 1985 - Travel,
General Services SEA, ORC g:240-39. Relocation
Allowances. (J Ex/2B.)

SSA Administrative Directives System Guide dated February
28, 1986 with Transmittal Notice 7 SEA ORC f£:240-39. (ot
Ex/2C.)

FINDINGS OF FACT AND CONCLUSION OF LAW 3/4

Having considered the entire record, the arguments and the
submissions of the parties, and being advised fully
herein, I make the following Findings of Fact and
Conclusions of Law:

1. The Respondent, Gerald M. Anderson, began his
employment with SSA on January 3, 1961. He was
employed as an Operations Supervisor in the SSA
District Office in Olympia, Washington until April 1,
1986. Stip/1.

2. On April 1, 1986, the Respondent was demoted from
Supervisor Grade 11 to Claims Representative Grade 10
because of alleged poor performance; he requested a

3/ Some of the proposed findings and conclusions offered
were rejected because they were not supported by the
evidence in the record, needed to be modified, or were not
material. Also, I have incorporated some findings and
conclusions elsewhere in this Decision.

4/ Any part of this Decision and Order preceding or
following the Findings of Fact and Conclusions of Law
which is obviously a finding of fact or conclusion of law
is hereby incorporated herein as a finding of fact or
conclusion of law; these are primarily the facts and
conclusions that were not disputed or which are clear and
do not need to be repeated.
hearing before the Merit System Protection Board
(MSPB). Stip/1.

During informal discussions between the parties while
they were before the MSPB (J Ex/5A; Stip 2):

(a) the Respondent was offered "early out," to be
effective December 31, 1986;

(b) he declined this offer because of financial
responsibilities involving his residence;

(c) SSA offered to transfer him to Mount Vernon,
Washington as a Claims Representative;

(d) SSA also offered to purchase his residence and
pay for all moving expenses should "early out" be
made available to him during the first year
following the transfer;

(e) after discussion with his wife, he requested that
SSA change the duty station from Mount Vernon to
Aberdeen, Washington, since his wife worked in
Olympia and his son attended college in Olympia
and could commute from Aberdeen;

(f) SSA agreed to this change and settlement was
reached on July 23, 1986.

By the terms of the MSPB settlement agreement (J
Ex/5A; Stip/2):

(a) the Respondent withdrew his MSPB appeal;

(b) SSA cancelled its demotion action and processed a
voluntary downgrade to a claims representative
position;

(c) SSA agreed to a paid change of station;

(d) both parties agreed that "current standard change
of station rules will apply to appellant’s move."

On August 4, 1986, the Respondent completed Form 106
requesting authorization for moving and related travel
expenses for his upcoming change of station (Stip/2):

(a) he indicated that he and his family were moving
to Aberdeen and that he had 18,000 lbs. of
household goods to be moved to Aberdeen; he
requested two months storage for the household
goods;

(b) he requested 60 days temporary quarters for
himself and his family;

(c) he also stated that he would be selling his
residence in Olympia and buying a new residence
at the new duty station in Aberdeen;
10.

11.

12.

(ad) thereafter, he reaffirmed the information on Form
106 and requested assistance in finding a new
home at the new duty station.

Based on the foregoing information, a travel order was
issued by SSA on August 14, 1986 authorizing (Stip/3):

(a) a move and change of station from Olympia to
Aberdeen;

(b) relocation services to be provided by Homequity;

(c) temporary quarters for the Respondent and his
family for a period not to exceed 30 days.

The relocation service through Homequity included the
purchase of the Respondent’s residence in Olympia and
assistance in locating a new residence at the new duty
station in Aberdeen. Stip/3.

On September 1, 1986, the Respondent was contacted by
Homequity; he informed them that he did not want home
finding services at the new duty station in Aberdeen.
Stip/4.

On December 1, 1986, the Respondent accepted
Homequity’s offer to purchase his residence at 2920
Southwest 93rd Avenue in Olympia. On December 30,
1986, the Homequity transaction was effective and the
Respondent moved out of that residence. Also, on that
date his household goods were picked up by Homequity
and put in storage in Olympia. Stip/5.

At the time the Respondent sold his residence in
Olympia to Homequity, he also owned another house in
Olympia which he rented; it is located at 5515
Southeast 65th Avenue (hereinafter referred to as the
Respondent’s "second house"). Stip/5; TR/72, 73.

On January 4, 1987, the Respondent and his family
traveled to Hoquiam (adjacent to Aberdeen) and they
lived in various motels or temporary quarters in that
area on a temporary quarters allowance, which was
originally authorized by the travel order for 30 days.
Stip/6; TR 46 to 70.

Also, on January 4, 1987, the Respondent served an
eviction notice on his tenants in his second house in
Olympia, requiring said tenants to vacate as of
February 15, 1987; he informed the tenants that he
intended to move into that house when they moved out.
Stip/6.
13.

14.

15.

16.

17.

18.

19.

20.

21.

22.

On January 5, 1987, the Respondent started working in
the Aberdeen Branch Office of SSA. Stip/7.

On January 20, 1987, the Respondent requested an
extension of temporary quarters allowance and storage of
household goods until February 12, 1987. The stated
reason was that he was going to move into a furnished
rental house. The travel order was amended in
compliance with his request, although additional funds
had to be allocated. Stip/8.

About the same time as he requested an extension of
temporary quarters, the Respondent negotiated to
housesit in Hoquiam (at 343 Emerson) for a Reverend
Voight, until the Respondent’s tenants moved out of his
second house in Olympia. Stip/s.

On February 5, 1987, the Respondent was advised by
Joanne Johnson, of DHHS Region X, that he actually had
to relocate to the Aberdeen area if he wanted SSA to pay
for his moving expenses and that he personally would
have to bear the expenses of moving his household goods
if he were to move the goods directly from storage to
his second house in Olympia. Stip/9.

On February 10, 1987, the Respondent rented a house at
446 Eklund in Hoquiam (hereinafter, "Eklund" house). The
rental was transacted through a local bank. Also on
February 10, 1987, he notified Homequity of the Eklund
house address. On February 12, 1987, he had his
household goods moved from storage into the rented
Eklund house. Stip/10.

On February 13, 1987, the Respondent gave notice to the
bank that the rental agreement for the Eklund house
would be terminated on March 10, 1987. The Respondent
never lived in the Eklund house. Stip/11.

On February 12, 1987, the Respondent’s extended
temporary quarters allowance was terminated. Stip/12.

On February 13, 1987, the Respondent moved into Reverend
Voight’s house to house-sit, where he remained until
February 28, 1987. Stip/12.

The Respondent’s tenants moved out of his second house
in Olympia on February 15, 1987. The cleaning of that
house took until February 28, 1987. Stip/13.

On February 18, 1987, the Respondent submitted a voucher
for his temporary quarters in the Hoquiam-Aberdeen area
for the period of January 4, 1987 through February 12,
1987; the Respondent used his rented Eklund house
address, although he never lived there. Stip/14.

23. On February 28, 1987, the Respondent moved his household
goods at his own expense from the rented Eklund house to
his second house in Olympia. The Respondent commuted
from his second house in Olympia to Aberdeen until his
retirement on December 31, 1987. Stip/15.

24. The expenses in question in this case incurred by
Homequity on behalf of the Respondent are as follows:

Services provided Amount Date paid by SSA
to Homequity

(a) Marketing Action Plan $750 10/24/86

(b) Guaranteed Home Sale $19,005.00 4/3/87

(21% fee to Homequity
for purchase, carrying
expenses, and subsequent
sale of the Respondent’s
Olympia house)
(c) Shipment and Storage of
Household goods $ 4,338.75 4/11/87

See TR/136 to 145; Notice.

25. The Respondent’s transfer from Olympia to Aberdeen was
for the good of the government and not primarily for the
benefit of the Respondent or at his request. J Ex/6A,
6B.

26. The distance between the Respondent’s old residence
located at 2920 SW 93rd Avenue, Olympia, WA 98502, and
his place of work (official station) in Aberdeen was
approximately 55.8 miles; the commuting time by the most
direct route was approximately 1 hour 10 minutes. The
distance between the Respondent’s new residence (second
Olympia house), located at 5515 SE 65th Avenue, Olympia,
WA 98503, and his new place of work (official station)
in Aberdeen was approximately 56.5 miles; the commuting
time by the most direct route was approximately 1 hour
and 14 minutes. See, Tr/46 to 70.

27. The Respondent did not relocate any closer to his place
of work (official station) in Aberdeen; the distance
from the Respondent’s new residence in Olympia to the
Respondent’s new official station in Aberdeen was
farther than that of his old residence to his new
official station in Aberdeen. There was no saving in
commuting time.
28.

29.

30.

31.

32.

33.

34.

35.

36.

The distance between the Respondent’s old residence in
Olympia and his new residence (second Olympia house) is
approximately 11 miles. TR/50.

As a part of the settlement of his MSPB appeal, SSA
agreed to pay the Respondent’s relocation expenses,
including the purchase of his residence in Olympia, as
it had proposed to do in its initial offer to transfer
him to Mount Vernon, with the provision that "current
change of station rules will apply." J Ex/5A.

At the time he entered into the settlement agreement
with SSA on July 23, 1986, the Respondent considered
relocating to the Aberdeen area. The Respondent did not
prove that he ever intended to relocate to the Aberdeen
area.

The Respondent never actually occupied the Eklund house,
never established a residence in the Aberdeen area, and
never relocated to the Aberdeen area. See, TR/41 at
lines 7, 8.

In the fall of 1986, the Respondent made some inquiries
about finding a residence suitable to his family in the
Aberdeen area and his wife made some inquiries

regarding a new job. These and the Respondent’s other
actions were not sufficient to prove that the Respondent
intended to relocate to the Aberdeen area. In fact,

the Respondent’s refusal to accept the free services of
Homequity (See FFCC 8) strongly indicates no intent to
relocate to the Aberdeen area.

At some time prior to February 13, 1987 (and most
likely subsequent to September 1, 1986), the Respondent
decided to move into the second house in Olympia and
commute from there to Aberdeen.

The Respondent proved that he had trouble in the fall
of 1986 with the tenants that occupied his second
Olympia house.

The official duty station (Aberdeen) in the instant case
was not in a remote area and adequate family housing was
available within reasonable daily commuting distance.

The change of the Respondent’s official station involves
a short distance within the same local or general
metropolitan area, within the meaning of the short
distance provision of the Federal Travel Regulations.
37.

38.

39.

40.

41.

42.

43.

44.

45.

-10-

Even if the short distance provisions of the Federal
Travel Regulations did not apply here, the Federal
Travel Regulations require, generally, that a relocation
be "incident to" or directly related to the change of
official station in order for the agency to pay
relocation expenses.

The Respondent’s relocation to his second house in
Olympia did not constitute a relocation "incident to" or
directly related to the change of official station,
within the meaning of federal law and regulations.

The Departmental Grant Appeals Board has jurisdiction
over these proceedings. 5 U.S.C. Sec. 5514; 45 C.F.R.,
Part 16, sec. 30.

The MSPB agreement (J Ex/5A) is binding on DHHS, as
well as the Respondent.

While SSA waived the 12 month continued service
requirement in the Federal Travel Regulations, SSA did
not waive any of the other eligibility requirements or
conditions in the Federal Travel Regulations.

The major purpose of the Debt Collection Act, P.L. 97-
365, is to improve collection procedures in the federal
government. See, 1982 U.S. Code Cong. Ad. News, 3377.

The debt in the amount of $24,093.75 claimed by DHHS
from the Respondent is valid, due, and owing (i.e., the
decision of the Social Security Administration, DHHS,
that the Respondent should reimburse SSA the $24,093.75
that SSA paid to Homequity for the relocation expenses
of the Respondent is affirmed because the Respondent’s
relocation was not incident to the change of official
station within the meaning of applicable federal
regulations).

A waiver of the debt is not available in this case; the

collection of the debt in this case would not be against
equity and good conscience or against the best interests
of the United States.

With regard to offset, there is no proof in the record
as to whether the repayment of the debt in the manner
suggested by DHHS will cause extreme financial hardship.
-11-

DISCUSSION

The Respondent’s change of official station or post of duty
from the SSA office in Olympia to the SSA office in Aberdeen,
a distance of approximately 60 miles, was the result of a
settlement agreement dated July 23, 1986 (J Ex/5A), disposing
of an appeal before the MSPB of a demotion action involving
the Respondent. FFCL 2, 3. The parties agreed that the
Respondent would change his official station from Olympia to
Aberdeen, and that SSA would pay the Respondent’s relocation
expenses so long as the Respondent’s relocation complied with
“current standard change of station rules." FFCL 4; J Ex/5A;
TR 18, 19, 25, 37 to 45.

I have affirmed SSA’s determination that the Respondent’s
relocation (i.e., move from one Olympia residence to another)
did not comply with "current standard change of station
rules" (i.e., the Federal Travel Regulations and the SSA
instructions) and that the Respondent is not entitled to
relocation expenses for moving from his first Olympia house
to his second Olympia house because the Respondent’s
relocation was not “incident to" or directly related to his
"change of official station," within the meaning of the
Federal Travel Regulations and the SSA instructions.5/

On August 4, 1986, shortly after entering into the settlement
agreement with SSA, the Respondent signed an official
document stating to SSA that he intended to relocate from
Olympia to Aberdeen, that he wanted his household goods
shipped to Aberdeen, and that he intended to buy a residence
at his new duty station (Aberdeen) for approximately
$115,000. FFCL 5; J Ex/6A. It was on the basis of these and
other similar assertions by the Respondent that SSA paid
Homequity the $24,093.75 in question. FFCL 6, 7. The
Respondent never relocated to the Aberdeen area, as he had
initially led SSA to believe he would. Instead, within
approximately 2 months after he sold his first residence in
Olympia, the Respondent relocated to a second house he owned
in Olympia. 6/

5/ These Federal Travel Regulations are found in Joint
Exhibit 1A; the SSA instructions or guidelines interpreting
those Federal Travel Regulations are found in Joint Exhibits
2A, 2B, and 2C. See, Stip/3, page 6.

6/ In the two months between the time the Respondent sold
his first residence in Olympia (Dec. 31, 1986) and the time
(continued...)
-12-

Federal law provides that the relocation expenses of an
employee are payable by a federal agency only to the extent
authorized in the Federal Travel Regulations, and then only
when necessary, appropriate, and if agency funds are
available. 5 U.S.C. secs. 5724, 5724a.

The Federal Travel Regulations and SSA’s travel instructions
provide that a federal agency can authorize the payment of
relocation expenses of an employee when such employee is
transferred from one official station to another, so long as
the relocation meets certain conditions. These conditions
were designed to insure that relocation expenses be paid by
an agency only if the relocation is "incident to" or directly
related to the federal employee’s change of official station
or post of duty.7/ Once paid, a federal agency must seek
repayment from a federal employee for relocation expenses if
the agency determines that the federal employee’s relocation

6/(...continued)

he relocated to his second residence in Olympia (Feb. 28,
1987), the Respondent and his family lived in temporary
quarters in the Aberdeen area. FFCL 12. The Respondent
never established a residence in the Aberdeen area and never
relocated to the Aberdeen area. FFCL 31.

Z/ An official station or post of duty is defined in the
Federal Travel Regulations as (J Ex/1A, para. 2-1.5. (1)):

Official station or post of duty. The building or other
place where the officer or employee regularly reports for
duty. (For eligibility for change of station allowances, see
2-1.3 and 2-1.5b.) With respect to entitlement under these
regulations relating to the residence and the household goods
and personal effects of an employee, official station or post
of duty also means the residence or other quarters from which
the employee regularly commutes to and from work. However,
where the official station or post of duty is in a remote
area where adequate family housing is not available within
reasonable daily commuting distance, residence includes the
dwelling where the family of the employee resides or will
reside, but only if such residence reasonably relates to the
official station as determined by an appropriate
administrative official.

~13-

did not conform to the conditions required in the Federal
Travel Regulations.8/

One condition required by the Federal Travel Regulations is
that the new official station be at least 10 miles distant
from the old station; another is that the transfer must be
for the convenience of the government agency. See, J Ex/1A
at para. 2-1.3.a. Here, there is no dispute that SSA agreed
to and authorized a paid change of station for the
Respondent, that the Respondent’s change of station was in
the interests of SSA, and the Respondent’s new official
station was at least 10 miles distant from the old station.

Another condition in the Federal Travel Regulations is that
an employee receiving payment for relocation expenses must
remain in government service for 12 months or repay the
agency for the relocation expenses. In the settlement
agreement, SSA agreed to waive this condition and not seek
repayment from the Respondent (including the expenses of
purchasing his residence) if “early out" became available
"in the first year following his transfer." J Ex/5A, para.
5. The Respondent argued that, since SSA waived this one
requirement, SSA, in effect, waived all requirements or
conditions in the Federal Travel Regulations (and in SSA’s
guidelines). See, R Posthearing Br/5,6.

This argument that SSA was bound to purchase the Respondent’s
residence and pay all moving expenses regardless of the
Federal Travel Regulations is unpersuasive. It is clear from
reading the settlement agreement that the parties never
intended such a result. Also as a legal matter, there is no
support for such an argument.9/ Nevertheless, while the

8/ Erroneous payment by an agency of relocation expenses to
(or on behalf of) a federal employee constitutes a debt by
the federal employee which must be repaid to the agency.
Such debt is recoverable by the federal agency pursuant to
the provisions of the Debt Collection Act of 1982, as
amended. 5 U.S.C. Sec. 5514. See also, 5 U.S.C. Secs. 5724,
5584

9/ DHHS argued that it is questionable whether the SSA
representative had the legal authority to waive the 12 month
continued service requirement found in the Federal Travel
Regulations and that there is no estoppel against the United
States Government. DHHS Posthearing Br/15, 16. Even though
I did not reach this issue because I found that the
(continued...)
- 14 -

argument has no merit, it may be revealing with regard to
what the Respondent actually believed from the time he
entered into the agreement with SSA on July 23, 1986 (J
Ex/5A) until the time Joanne Johnson informed the Respondent
that he would not be paid any relocation expenses unless he
relocated to Aberdeen. See, FFCL 16.

It appears that the Respondent acted out of ignorance rather
than with malice or with fraudulent intent as implied by
DHHS. Apparently, his initial interpretation of the
settlement agreement was that he would be paid for
relocating, no matter where he relocated. He was obviously
mistaken. Subsequently, after he was told by SSA on February
5 1987, that he had to relocate to Aberdeen to be paid by SSA
for his relocation expenses, the Respondent seemed to believe
that moving his household goods to a rented house in the
Aberdeen area would qualify him for payment even though he
never spent one night in the house. Again he was mistaken
and failed to meet the conditions required in the Federal
Travel Regulations. A Supervisory Fiscal Management Analyst
for SSA testified that if the Respondent had actually moved
into the Eklund house and established a residence there, SSA
would have considered that he had relocated to the Aberdeen
area; she said: "I don’t think we’d be here today." TR 41.
While the Respondent’s plight is unfortunate, he is not
entitled to payment, waiver, or offset merely because he
might have been under a false impression with regard to the
provisions of his settlement agreement and the provisions of
the Federal Travel Regulations.

SSA’s determination that the Respondent must repay the
relocation expenses in question was based on the conclusion
that the Respondent’s relocation was not "incident to" the
Respondent’s "change of station," within the meaning of the
Federal Travel Regulations, because the Respondent relocated
to a residence farther away from his new official station.
See, Notice, P. 1. In response, the Respondent argued, in
effect, that SSA erroneously relied on requirements found in
the "short distance" provisions of the Federal Travel
Regulations and that those provisions do not apply in this
case. The Respondent also argued, alternatively, that even
if the "short distance" provisions (or some other comparable
provisions) did apply, the Respondent’s change of residence
was "incident to" his "change of duty station." R
Posthearing Br/5, 6, 11.

9/(...continued)

Respondent is obliged to repay the debt for other reasons, I
note that this argument is not persuasive and is not
supported by the record.
-15-

The Federal Travel Regulations do not expressly define what a
“short distance" change of official station means; the term
is, however, described as "within the same general local or
metropolitan area." The words "general local or metropolitan
area" are descriptive rather than restrictive; there is no
hard and fast rule. See, 58 Comp. Gen. 751, B-193316 (March
12, 1979), Matter of Harvey Knowles - Relocation Expenses.
Here, it appears reasonable to conclude that since the
Respondent commuted for almost a year from Olympia to
Aberdeen (and that many others do so), the change of station
from Olympia to Aberdeen involves a transfer in the same
"local or metropolitan area" within the meaning of paragraph
2-1.5b(1) of the Federal Travel Regulations and that the
“short distance" provisions apply here.10/

The Respondent’s relocation was not "incident to" or directly
related to his "change of station," as required for payment
under the "short distance" provisions of the Federal Travel
Regulations. I conclude that even if the "short distance"
provisions did not apply in this case, the Federal Travel
Regulations, nevertheless, require, generally, that any
federal employee’s relocation expenses be incurred as a
result of a relocation "incident to" or directly related to
his change of official station. See, Matter of Harvey
Knowles ~ Relocation Expenses, supra. Since the relocation
expenses incurred by the Respondent were not "incident to" or
directly related to the Respondent’s "change of official
station," SSA is barred from paying for them. See, ___ Comp.
Gen. ___, B-179907 (June 7, 1974), Matter of James A. Grant.
Furthermore, while a federal agency has broad authority to
make a determination as to whether an employee’s relocation
from one residence to another is in fact "incident to" or
directly related to the "change of official station," unless
the agency’s determination is "arbitrary, capricious, or an
abuse of discretion," the determination should stand. Grant,

10/ This type of determination should be made on a case-by-
case basis. One might also conclude that the relocation from
one Olympia residence to another Olympia residence invokes
the "short distance" provisions of the Federal Travel
Regulations because paragraph 2-1.5 (1) includes residence in
its definition of official station or post of duty and the
distance between the old and the new residences is only 11
miles. See, footnote 7.
-16-

supra. Here, SSA’s determination is based on a reasonable
interpretation of the facts and the law.11/

11/ In the case of a short distance relocation, a
determination of eligibility must be made under the
provisions of paragraph 2 - 1.5. b.(1) of the Federal Travel
Regulations which provide:

Shor is ice_involved.

(1) Transfers. When the change of official
station involves a short distance within the
same general local or metropolitan area. .
[relocation] expenses shall be authorized only when
the agency determines that the relocation was
incident to the change of official station. . .
Circumstances surrounding a particular case (e.g.,
relative commuting time) may suggest that the move
of residence was not incident to the change of
official station. [Emphasis added].

A short distance move is defined in the SSA travel instructions
or guidelines as follows (J Ex/2A):

» . . In case of a relatively short distance transfer, a
determination must be made that the relocation of

the residence is incident to the official change of

of duty station. A negative determination precludes
reimbursement and . . . in making the "incident
determination," the distance and commuting times between
the following locations are to be taken into
consideration:

1. Old residence and old duty station.
2. Old residence and new duty station.
3. Proposed residence and new duty station.

the relocation of the residence ordinarily will not be
considered "incident" unless the commuting time between
the proposed new residence and the new duty station is
appreciably less (at least 30 minutes) than that between
the old residence and the new duty station. Each
prospective change of residence must be examined
individually, and it is advisable to contact the
appropriate SSA financial management office or the
serving fiscal office prior to authorizing the travel
order.

(continued...)
-17-

Finally, the Respondent cited several opinions of the
Comptroller General involving transfers where the official
stations were "relatively close" to each other. See, Matter
of Harvey Knowles, supra. These held that the distance and
commuting time reduction requirements in the Federal Travel
Regulations and in the agency guidelines are general criteria
rather than fixed rules. The cases cited by the Respondent
do not fit the facts and circumstances in this case. Not one
case resulted in an employee moving farther away from his new
duty station, as here. There is no compelling reason in this
case to disregard the requirements found in the Federal
Travel Regulations, as there were in the cited cases.

In support of his argument that the mileage and distance
conditions in the Federal Travel Regulations and the SSA
guidelines should not be applied in this case, the Respondent
argued that his intent should control. The Respondent
proposed a finding that, since he initially intended to
relocate to the Aberdeen area (and that it was not until
February 1987 that he changed his intent and relocated to his
second house in Olympia), his relocation was "incident to"
his transfer from Olympia to Aberdeen. See, R Br/7, 8; R
Posthearing Br/6é to 11. He cited a case where the
Comptroller General found that an employee’s move was
“incident to" a transfer. In that case, the employee had
sold his residence and originally intended to relocate near
the new duty station, but could not carry out that intention
due to his wife’s inability to find employment near the new
duty station. See, Comp. Gen. ___, B~175822 (June 14,
1972), Matter of Johnny L. Thomas. I conclude that, unlike
that case, the Respondent did not prove that he ever intended
to relocate to the Aberdeen area. Intent is discerned from
action. The Respondent’s actions were not consistent with an
intent to relocate to the Aberdeen area.

My finding is that at the time of his MSPB agreement with SSA
in July 1986, at most, he considered the possibility of
moving to Aberdeen. The Respondent and his wife later made
inquiries regarding homes in the Aberdeen area and made

11/(...continued)

Thus, relocation expenses are not "incident to the change of
official station," unless an SSA employee relocates to a
residence closer to the new duty station and there is a
savings in commuting time. Here, the Respondent relocated to
a residence farther away from the new duty station and his
commuting time was increased, not decreased.

- 18 -

inquiries regarding employment for her, but never took action
consistent with an intent to relocate to the Aberdeen area.
Rather, the Respondent’s actions are more consistent with an
intent to relocate to his second home in Olympia. The
Respondent refused the free relocation services of Homequity
(FFCL 8) on September 1, 1986. Also, on January 4, 1987, the
Respondent told his tenants to vacate his second house in
Olympia because he planned to move there. Certainly by the
time he cancelled the rental of the Eklund house on February
13, 1987, he had decided to relocate to his second house in
Olympia. Certain events -- the Respondent’s half-hearted
efforts to find housing outside of Olympia, his wife’s
minimal efforts to find a suitable job in Aberdeen, the
problems with the tenants in his second house -- may have
influenced him, but the Respondent did not prove that he made
up his mind only after these events. Furthermore, some of
these events occurred prior to the sale of his first
residence in Olympia, in December 1986, and the Respondent
should have stopped the sale of his first Olympia house if
these events, in fact, caused him to change his mind.

At the hearing on April 27, 1988, the Respondent seemed
unsure and hesitant regarding his intentions with regard to
relocating to the Aberdeen area in 1987 and seemed to
continue to insist that he had relocated to the Eklund house
(in the Aberdeen area) .12/ This indicates to me that the
Respondent was tenuous about his 1987 intentions, that he
relocated to his second Olympia house in knowing disregard of
the advice given by SSA (or because he believed that he had
somehow done all that was required of him) and subsequently
tried to retain his relocation gains by a pretext or mistaken
impression which ultimately even he recognized to be without
merit and thus abandoned. This makes his testimony less
credible as to how and when he decided to move to his second
residence in Olympia.

Despite the provisions of 45 C.F.R. sec 30.15(p), waiver is
not available in this case because 5 U.S.C. Sec. 5584 (a)
appears to give the Comptroller General the sole authority to
consider waiver if the debt is above $500. Even if I had
authority to consider waiver in this case, I would find that
collection of the debt in this case is not against equity and
good conscience and is in the interests of the United States
because the Respondent’s claim is of doubtful validity. The
Respondent submitted no proof or argument regarding offset.

12/ In the Posthearing brief, the Respondent abandoned this
argument.
-19 -

Accordingly, SSA‘s determination is affirmed, the debt was

proven valid by DHHS, and waiver or offset is not available
in this case.13/

ORDER

Based on the evidence in the record, federal law, and federal
regulations and guidelines, it is hereby Ordered that

(1) SSA’s determination (as outlined in DHHS’s notice) is
affirmed;

(2) The Respondent is indebted to SSA in the amount of
$24,093.75;

(3) The Respondent’s request for a waiver or an offset is
denied.

/s/

Charles E. Stratton
Administrative Law Judge

13/ This is the final administrative determination of the
Department of Health and Human Services in this case; there
are no other administrative remedies. If the Respondent
wishes to seek judicial review, he is free to do so in the
appropriate judicial tribunal of the United States, provided
he acts within the time limits prescribed.
